Citation Nr: 1029015	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  09-00 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent disabling for 
service-connected residuals of a motor vehicle accident, to 
include minimal annular bulging, L4-5 and L4 through S1, with a 
patent canal and foramina (low back disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from September 1994 to February 
1994, June 2003 to May 2004, and again from October 2007 to 
February 2008.  She has reserve service.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision from the Department of Veterans 
Affairs (VA) Rating Office (RO) in North Little Rock, Arkansas.  

In March 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a video conference hearing.  A 
transcript of the proceeding has been associated with the claims 
file.  

This matter is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


REMAND

Unfortunately, this matter must be remanded for further 
evidentiary development.
 
During her March 2010 hearing, the Veteran testified that her low 
back disability has gotten worse since her last June 2008 VA 
examination.  She asserted that since her VA examination, she has 
been employed as a pharmacy technician where she is required to 
constantly stand and walk on her feet, as well as stoop and reach 
of objects.  She indicated that these activities aggravate her 
back.  Further, the Veteran testified that she underwent a full 
hysterectomy subsequent to the VA examination.  She indicated 
that lying on her back and the recovery process has also 
aggravated her low back disability.  It is noted that the Veteran 
indicated at her VA examination and again during her March 2010 
hearing that her pain was a 7 on a scale of 1 to 10.  While these 
figures do not indicate a worsening of the Veteran's low back 
pain, the Veteran also testified that she currently takes pain 
medication for her hysterectomy which masks the pain she feels in 
her low back.  As such, the Veteran requested a current 
examination.  The Board finds that since the Veteran alleges that 
her low back disability has worsened since her last VA 
examination, a current VA examination should be performed.  See 
38 C.F.R. § 3.327(a); see also Olson v. Principi, 3 Vet. App. 
480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Because this matter is remanded, the Board takes the opportunity 
to further attempt to substantiate her appeal.  During her March 
2010 hearing, the Veteran's representative indicated that 
additional private medical records would be submitted.  The 
record was held open for an additional thirty days to submit this 
additional evidence.  However, neither the Veteran nor her 
representative submitted such evidence.  On remand, the RO should 
assist the Veteran in obtaining any private medical records 
relevant to this appeal.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine the severity of her service-
connected low back disability.  The entire 
claims file must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should indicate 
in the report that the entire file was 
reviewed.  The examination report should 
include a discussion of the Veteran's 
documented medical history regarding her 
low back disability and should also 
address the Veteran's assertions that 
these conditions are worse than their 
current evaluation.  Finally, the examiner 
should address the Veteran's current 
occupational and functional impairment and 
provide an opinion as to the whether and 
to what extent the Veteran's low back 
disability affects her employability.  All 
appropriate medical diagnostic tests 
should be accomplished, and all clinical 
findings should be reported in detail, in 
terms conforming to the applicable rating 
criteria. 

2.	Then, the RO should readjudicate the 
claims on the merits.  If the benefit 
sought is not granted, the Veteran and her 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


